Title: To George Washington from Brigadier General Thomas Mifflin, 6 August 1776
From: Mifflin, Thomas
To: Washington, George



My dear General
Mount Washington [N.Y.] August 6. 1776

Agreeable to your Order, by Col. Reeds Letter, I have directed Col. Holden to march with his 3 Companies this Evening to Kings Bridge.
I shall in Consequence of that Order be under the Necessity of totally neglecting the point Battery untill Men are sent up to work on it—Our two Battalions being employed in raising part of our parapet, covering the large Magazine, cutting & forming the Abbatis, diging Wells &ca. That Magazine will be prepared to receve the Powder this Evening. The Magazine within the Fort will be compleated in Two days.
We have so many sick & on Guard that I have been obliged to give up the Outworks for the present.
As I had no Orders respecting the Naveax de frize and as the Artists appeard willing to take their own Way I did not presume to interfere—In future I will watch & direct their Movements But as Col. putnam is absent with the Soundings & as the Vessels are sent up without persons who are acqua[i]nted with the Depth of Water for which they were calculated I shall be at a Loss to sink them—The Sloops which came up this Morning being small must in my Opinion be sunk to the Westward of the Brigs. If Col. putnum had another Destination for them I beg to be favord wi[t]h Directions where to place them.
In future it will be best to send up single Vessels it being the most abstruse problem in Hydraulics to determine of what Size the sevral ports or Holes should be in Vessels of different Tonnage & Construction in Order to their sinking at the same time—If one sinks before the other We risque as Yesterday.

I believe that Vessels above 90 Tons without Frize Work will answer Very well—No Ship will attempt to pass over them even if they were 18 Feet below the Surface. If 5 or 6 Vessels of 100 Tons each could be sent up I shall apprehend no danger of Ships of War passing them—It will be the most expeditious & the most frugal Scheme. The Colossus is now at Anchor a little to the Westward of her port—The Buoy fix’d by Col. putnam appears to be too distant from the Shore: possibly it may have been carried ⟨there by⟩ the Wind & Current. She shall be ⟨removed⟩ this Night if possible. The Brigs this Afternoon.
The Enemy may probably attempt to weigh some of the Vessels: it will therefore be necessary to fix some Guns on the Battery—If I can obtain no heavy I will send down our 4 Twelve pounders, the Howitzer, & fight them en Berbette. I am with Zeal & Attact Yur Excelly Obb. St

Tho. Mifflin


   Detachments do us no Service I cannot manage them—Those sent up formerly I was obliged to chace from Tree to Tree to prevent their ⟨lounging⟩.

